Exhibit 10.EE
Supplemental Agreement to the Employment Contract
By mutual accord, it is herewith agreed that the Employment Contract executed
between Johnson Controls GmbH, Industriestrasse 20-30, 51399 Burscheid and
Dr. Beda Bolzenius, Kronprinzenstrasse 12, 76530 Baden-Baden on 08/25/2004 shall
be modified / supplemented as follows:
Pension promises of a company pension plan for Dr. Beda Bolzenius

Johnson Controls GmbH (hereinafter referred to as the “Company”) shall grant
Mr. Beda Bolzenius (hereinafter referred to as the “Employee”) old age,
disability and survivors’ benefits according to the following provisions. After
satisfying the appropriate preconditions, the Employee shall be legally entitled
to said benefits.
§ 1
Beneficiaries
As of October 1, 2002, the Employee and his widow, if applicable, shall
constitute the circle of beneficiaries.
§ 2
Types of Benefits
Benefits shall be granted in the form of
- old age pension (§ 5)
- disability pension (§ 6)
- widow’s / widower’s pension (§ 7)
- orphan’s pension (§ 8)
§ 3
Benefits Assessment Basis and Pension Unit System

1.   With each year employed in the Company since November 2, 2004, the Employee
shall acquire one pension unit.   2.   The value of a given pension unit shall
depend on

- the Company contribution and
- the age of the Employee in the given business year.

3.   The Company shall make a contribution in the amount of € 139,500 p.a. to
the pension unit to be created for the Employee.   4.   The age of the Employee
shall be determined as the civil age on the balance sheet date in the current
business year.   5.   The pension unit granted for the given business year shall
be calculated by appropriately converting the Company contribution amount for
the business year into the pension unit based on the attached pension table and
depending on the age of the Employee.

 



--------------------------------------------------------------------------------



 



6.   During the qualifying period, at the end of the given business year, the
acquired pension unit amount shall be determined and communicated to the
Employee in writing.   7.   Should the foundations for the pension tables
(actuarial interest rate, biometric actuarial basis) change substantially, and
maintaining the pension tables be no longer reasonable for the Company, then the
Company shall be entitled to change the pension tables for calculating future
pension units.   8.   After reaching the age of 65 and having had an interrupted
period of service for the company until such time, the Employee shall be granted
an old-age capital in the amount of € 4,300,000. In case of an early benefit
entitlement, a capitalization/commutation of the acquired pension units shall be
possible with the Company’s approval. In both cases, the old-age capital shall
be calculated based on the provisions of clause 7.

§ 4
General Benefit Preconditions

1.   Employee shall be entitled to the benefits upon granting these pension
promises (no waiting period).   2.   Until the Employee is informed in writing
about the amount of the pension unit determined for the business year in which
the insured event occurred, the benefit entitlement shall be based on the
pension unit amount that was already communicated to the Employee before the
insured event occurred. As soon as the amount of the pension unit acquired last
before the insured event has been determined, the entire acquired pension unit
amount shall be taken into account when determining the benefit entitlement, and
the difference between the new and the previous benefits shall be compensated by
way of a single, non-interest-bearing payment.

§ 5
Old Age Pension

1.   The Employee shall be entitled to an old age pension provided that all
benefit preconditions are satisfied and the Employee leaves the Company,

  1.1   after reaching the age of 65 (standard age limit),     1.2   before
reaching the age of 65 when claiming an early old age pension from the statutory
pension insurance as full pension,     1.3   if the Employee, if insured in the
statutory pension insurance, would be entitled to an early old age pension from
the statutory pension insurance as full pension, and said entitlement does not
exist only because of the missing insurance attribute.

2.   The amount of the old age pension to which the Employee is entitled after
reaching the age of 65 shall follow from the acquired pension unit total.      
When claiming the old age pension before reaching the age of 65 (early old age
pension) an actuarial reduction shall be applied to the acquired pension unit
total for the entire pension term, in the amount of 0.5% for each month that is
missing to the age of 65.

 



--------------------------------------------------------------------------------



 



3.   The payment of the old age pension shall begin in the calendar month for
which the Employee does not receive any salary payments or salary compensation
benefits after the occurrence of the insured event and after the employment with
the Company has ended. Said benefits shall include not only employer benefits
but also benefits from other carriers or institutions, to the financing of which
the company has contributed.       The last payment of the old age pension shall
be made in the month in which the beneficiary dies.

§ 6
Disability pension

1.   The Employee shall be entitled to a disability pension provided that all
general benefit preconditions are satisfied,

  1.1   in the full amount, in case of a full reduction in earning capacity, a
partial reduction in earning capacity or, if the Employee is insured in a
professional pension fund, in case of an occupational disability, or, if the
Employee was born before January 2, 1961, in case of an occupational disability
within the meaning of the statutory pension insurance, and the Employee leaves
the Company for such reason,     1.2   in an amount prorated according to the
degree of activity (the ratio of the actual working hours of the Employee after
the occurrence of the insured event to the standard working hours, in case of a
partial reduction in earning capacity or, if the Employee is insured in a
professional pension fund, in case of an occupational disability, or, if the
Employee was born before January 2, 1961, in case of an occupational disability
within the meaning of the statutory pension insurance, and the Employee does not
leave the Company.

2.   Proof shall be furnished by submitting the pension approval certificate or
a medical specialist opinion, which must be confirmed by the opinion of a second
physician if so required by the Company. The cost of the second examination
shall be borne by the Company.   3.   If the insured event occurs before
reaching the age of 60, the amount of the disability pension shall follow from
the acquired pension unit total on disability pension.       If the insured
event occurs after reaching the age of 60, the disability pension shall be
granted in the same amount as the early old age pension.   4.   In case of
clause 1.1, the payment of the disability pension shall begin in the calendar
month for which the Employee does not receive any salary payments or salary
compensation benefits after the occurrence of the insured event and after the
employment with the Company has ended. Said benefits shall include not only
employer benefits but also benefits from other carriers or institutions, to the
financing of which the company has contributed. In case of clause 1.2, the
payment of the disability pension shall begin in

 



--------------------------------------------------------------------------------



 



    the calendar month following the occurrence of the reduction in earning
capacity or the occupational disability.       The disability pension shall
continue to be paid in the same amount after reaching the age of 65; it shall
however end prematurely if the reduction in earning capacity of the beneficiary
ends before reaching the age of 65.       If the pension for a reduction in
earning capacity is granted pursuant to the provisions of the statutory pension
insurance with an imposed time limit, the Company may impose a time limit on the
payment of the disability pension from the outset.       The last payment of the
disability pension shall be made in the month in which the beneficiary dies.

§ 7
Widow’s Pension

1.   Provided that the general benefit preconditions are satisfied, the
surviving spouse of the Employee shall be entitled to a widow’s pension.   2.  
The amount of the widow’s pension shall be 60% of the pension that the deceased
was drawing at the time of death or that he would be drawing if he left the
Company at that time due to a reduction in earning capacity or professional
disability within the meaning of § 6 clause 1.1.       For each full year that
the wife is more than 15 years younger than her husband, the widow’s pension
shall be reduced by 5% of its amount.       If benefits are to be paid to a
divorced wife under a pension rights adjustment, the widow’s pension shall be
reduced accordingly.       The amount of the widow’s pension and the orphan’s
pension (§ 8) may not exceed the amount that the deceased was drawing at the
time of death or would be drawing if he left the Company at that time due to a
reduction in earning capacity or professional disability within the meaning of §
6 clause 1.1. Where applicable, these pensions shall be reduced accordingly.  
3.   The payment of the widow’s pension shall begin in the calendar month for
which the widow does not receive any salary payments or salary compensation
benefits under the former employment relationship of the deceased after the
occurrence of the insured event. Said benefits shall include not only employer
benefits but also benefits from other carriers or institutions, to the financing
of which the company has contributed.       The last payment of the widow’s
pension shall be made in the month in which the widow remarries or dies.

 



--------------------------------------------------------------------------------



 



§ 8
Orphan’s Pension

1.   Provided that the general benefit preconditions are satisfied, the children
of the deceased Employee and their peers within the meaning of the German Civil
Code (BGB) shall be entitled to an orphan’s pension.   2.   The amount of the
half-orphan’s pension shall be 10%, the orphan’s pension shall be 20% of the
pension that the deceased was drawing at the time of death or that he would be
drawing if he left the Company at that time due to a reduction in earning
capacity or professional disability within the meaning of § 6 clause 1.1. § 7
clause 2 sentence 2 shall apply.   3.   The payment of the orphan’s pension
shall begin in the calendar month for which the orphan does not receive any
salary payments or salary compensation benefits under the former employment
relationship of the deceased after the occurrence of the insured event. Said
benefits shall include not only employer benefits but also benefits from other
carriers or institutions, to the financing of which the company has contributed.
      Orphan’s pensions shall be granted until the orphan reaches the age of 18.
If the orphan is attending college or receiving a professional training, the
orphan’s pension shall be granted for the time of the education, no longer
however than until reaching the age of 25.       The last payment of the
orphan’s pension shall be made in the month in which the orphan dies.

§ 9
Modalities of Payment
The benefits shall be payable at the end of each calendar month. The cost
associated with the payment shall be borne by the Company only to the extent
that are customary for a transfer within Germany.
§ 10
Pension adjustment
Every year on January 7, the current pensions shall be increased by 1 percent of
their amount. In the first year a pension is drawn, its increase shall be
prorated accordingly.
§ 11
Caveats
The Company shall have the right to reduce or terminate the benefits if the
circumstances which were decisive at the time the benefits were approved have
changed significantly and permanently to such an extent that the Company cannot
reasonably be expected to continue to pay the approved benefits.

 



--------------------------------------------------------------------------------



 



§ 12
Non-forfeiture
The acquired rights to future pension benefits shall be contractually
non-lapsable at the end of a given business year.
§ 13
Reinsurance
The Company shall have the right to secure the benefits it is obligated to pay
by taking out reinsurance policies. Only the Company shall be entitled to any
claims resulting from such reinsurance. The Employee shall be obligated to
submit any documents that might be needed for taking out such a policy.
§ 14
Obligations of the Beneficiary

1.   For the duration of the pension payment, the Employee shall submit his
income tax card to the Company. The Employee shall notify the Company about any
change in his civil and family status, in particular any change in or the
discontinuation of a reduced earning capacity.   2.   Claims for damages against
a third party who through his or her behavior has caused the reduced earning
capacity or professional disability or the death of the Employee, must be
assigned to the Company up to the amount of the pension.   3.   The mortgaging,
pledging, or ceding of any entitlements or benefits resulting from these
provisions shall be ineffective with regard to the Company.

§ 15
Granting the Pension Approval
These pension promises shall be granted as of November 2, 2004.
§ 16
Jurisdiction
The place of jurisdiction shall be Burscheid, Germany.
§ 17
Miscellaneous
Changes or amendment of this contract shall require the written form.
All other agreements in the existing contract shall remain unaffected by these
provisions.

 



--------------------------------------------------------------------------------



 



Burscheid, 08/25/2004
Johnson Controls GmbH

     
[signature]
 
John Fiori
   
Executive Vice President and President International
   
 
   
[signature]
 
Christer Bergstroem
   
Vice President Human Resources Europe
   
 
   
I agree:
   
 
   
09/02/04                [signature]
 
Beda Bolzenius
   

 



--------------------------------------------------------------------------------



 



      Johnson Controls GmbH, Burscheid   Appendix 14 August 2008    

Pension provision for Dr. Beda Bolzenius
in accordance with Sec. 3 No. 6 of the ancillary agreement
to the employment contract of 25/08/2004

         
Annual contribution:
  EUR 139,500  
Interest rate:
    6.0 %
Annual pension indexation:
    1.0 %

                                      Annual pension constituent to   Sum of
pension constituents to     disability pension           disability pension    
    and           and         premature old-   old-age pension   premature old-
  old-age pension Age   age pension   at age 65   age pension   at age 65  
 
  EUR   EUR   EUR   EUR
48
    19,797       28,282       19,797       28,282  
49
    18,780       26,828       38,577       55,110  
50
    17,813       25,447       56,390       80,558  
51
    16,895       24,136       73,286       104,694  
52
    16,024       22,892       89,310       127,585  
53
    15,198       21,711       104,508       149,297  
54
    14,414       20,592       118,922       169,889  
55
    13,671       19,530       132,593       189,419  
56
    12,964       18,520       145,557       207,939  
57
    12,289       17,556       157,846       225,495  
58
    11,641       16,630       169,487       242,124  
59
    11,013       15,733       180,505       257,857  
60
    10,398       14,854       190,898       272,711  
61
    10,627       13,983       217,888       286,695  
62
    10,794       13,163       245,883       299,858  
63
    10,888       12,373       274,763       312,230  
64
    10,911       11,608       304,408       323,838  
65
            10,857               334,696  

 